DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 18-20 appear to be identical to claims 6, 8 and 10 all of which depend from claim 1. For the purposes of examination claims 18-20 will be interpreted as being dependent upon independent claim 14, wherein the phrase “the beam steering apparatus of claim 1” will be interpreted as “the LIDAR system of claim 14”. Claims 18-20 are rejected as being indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe et al (US 2009/0021456; hereinafter referred to as Deppe) in view of Divelbiss et al (US 2003/0112507; hereinafter referred to as Divelbiss). 
Regarding Claim 1, Deppe discloses an apparatus, comprising:
a first actuatable micromirror array having a pitch, p (see Paragraphs [0002], [0003], [0012]; wherein it is disclosed that each individual switchable element of the digital micromirror devices is either ON or OFF, wherein a pitch is inherent among the elements in an array), adapted to impart a modulation to a wavefront incident on the first AMA by a transition between a first state and a second state (see claim 1; wherein modulation is achieved by switching said switchable elements by means of pulse width modulation and Paragraphs [0002],[0003] and [0012]; wherein each individual switchable element of the DMD is either ON or OFF), wherein the first AMA has a transition time (T) between the first state and the second state (see Paragraphs [0011] and [0034]; wherein it is disclosed that the switchable elements have corresponding switching times); and
at least one light source adapted to provide the incident wavefront (see Paragraphs [0009] and [0017]; wherein at least one light source with illuminating capabilities is disclosed) having a duration,                         
                            
                                
                                    t
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     to the first AMA,
where                         
                            
                                
                                    t
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     ≤ T (see Paragraph [0018]; wherein it is disclosed that the light source are modulated in time to emit light pulses having a duration shorter than the shortest switching state of the switchable elements).
Deppe does not expressly disclose that the apparatus is a beam steering apparatus.
Divelbiss discloses an actuatable micromirror array usable as a beam steering apparatus (see Paragraph [0007]; wherein upon DMD 202 being combined with a light source the result is a beam steering action of the DMD light switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the apparatus of Deppe such that the apparatus is a beam steering apparatus, as taught by Divelbiss, because doing so would provide superior tradeoff between contrast ratio and the overall brightness efficiency of the system (see Divelbiss Paragraph [0007]).
Regarding Claim 3, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
	Deppe further discloses the first state and the second state are discrete ON and OFF states, respectively (see Paragraphs [0003], [0007] and [0009]; wherein the ON and OFF states are disclosed and wherein state (1) results in a bright image while state (2) results in a dark image).
Regarding Claim 4, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe further discloses the at least one light source comprises a laser (see Paragraph [0011]; wherein it is disclosed that the laser diode emits laser light).
Regarding Claim 5, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe further discloses the at least one light source comprises a plurality of laser diodes (see Paragraph [0011]-[0012]; wherein it is disclosed that arrays of laser diodes may be used as the light source).
Regarding Claim 6, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe further discloses the at least one light source comprises a plurality of light sources producing at least two different wavelengths (see Paragraphs [0011]-[0012]; wherein it is disclosed that several solid state light sources of different color may be used).
Regarding Claim 8, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe further discloses the at least one light source is configured to produce collimated light (see Paragraph [0011]; wherein laser diodes inherently produce collimated light).
Regarding Claim 9, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe further discloses the at least one light source is configured to produce quasi-collimated light (see Paragraph [0011]; wherein laser diodes inherently produce collimated light).
Regarding Claim 10, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe further discloses the first AMA has only 2 discrete states of operation (see Paragraphs [0003], [0007] and [0009]; wherein the ON and OFF states are disclosed and wherein state (1) results in a bright image while state (2) results in a dark image).

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe et al (US 2009/0021456; hereinafter referred to as Deppe) as modified by Divelbiss et al (US 2003/0112507; hereinafter referred to as Divelbiss) as applied to claim 1, in view of Richards (US 2017/0034486).
Regarding Claim 7, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe as modified by Divelbiss does not expressly disclose that the incident wavefront is planar. 
Richards discloses a beam steering apparatus (Figure 2; Projector System 200), comprising a first actuatable micromirror array (Figure 2; Modulator 204); and
at least one light source (Figure 2; Light Source 202) adapted to provide an incident wavefront (see Figure 2); wherein
the incident wavefront is planar (see Figure 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the beam steering apparatus of Deppe as modified by Divelbiss such that the incident wavefront is planar, as taught by Richards, because doing so would allocate all of the light to a single location on the DMD within the constraints of the resolution of multichannel deflector and number of channels (see Richards Paragraph [0041]).
Regarding Claim 11, Deppe as modified by Divelbiss discloses the limitations of claim 1 as detailed above.
Deppe as modified by Divelbiss does not expressly disclose a second AMA cascaded with the first AMA to receive light from the incident wavefront after it is incident on the first AMA.
Richards discloses a beam steering apparatus (Figure 2; Projector System 200), comprising a first actuatable micromirror array (Figure 2; Modulator 204); and
at least one light source (Figure 2; Light Source 202) adapted to provide an incident wavefront (see Figure 2); and
further comprising a second AMA cascaded with the first AMA to receive light from the incident wavefront after is incident on the first AMA.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the beam steering apparatus of Deppe as modified by Divelbiss to include a second AMA cascaded with the first AMA to receive light from the incident wavefront after it is incident on the first AMA, as taught by Richards, because doing so would allow for the projection of high quality images or videos while increasing light use efficiency of the light source (see Richards Paragraphs [0003]-[0004]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Deppe et al (US 2009/0021456; hereinafter referred to as Deppe) in view of Lee et al (US 2002/0079432; hereinafter referred to as Lee). 
Regarding Claim 12, Deppe discloses a method, comprising:
actuating an actuatable micromirror array between a first state and a second state (see Paragraphs [0002], [0003], [0012]; wherein it is disclosed that each individual switchable element of the digital micromirror devices is either ON or OFF), wherein the AMA has a transition time (T) between the first state and the second state (see Paragraphs [0011] and [0034]; wherein it is disclosed that the switchable elements have corresponding switching times); and
directing a wavefront onto the AMA (see Paragraphs [0009] and [0017]; wherein at least one light source with illuminating capabilities is disclosed), the wavefront having a duration, t,
where                         
                            
                                
                                    t
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     ≤ T (see Paragraph [0018]; wherein it is disclosed that the light source are modulated in time to emit light pulses having a duration shorter than the shortest switching state of the switchable elements).
Deppe does not expressly disclose that the method is a method for making an effective blazed grating.
Lee discloses an actuatable micromirror array usable as an effective blazed grating (see Abstract and Paragraph [0005]; wherein a MEMS device and method for satisfying the blazed condition for use in telecommunications applications by meeting certain conditions in the fabrication and operation of the DMD, is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Deppe such that the method is a method for making an effective blazed grating, as taught by Lee, because doing so would provide a device useful in optical communications (see Lee Paragraph [0004]).

Claim 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deppe et al (US 2009/0021456; hereinafter referred to as Deppe) in view of Schmitt et al (US 2011/0181864; hereinafter referred to as Schmitt). 
Regarding Claim 14, Deppe discloses a system, comprising:
a first actuatable micromirror array having a pitch, p (see Paragraphs [0002], [0003], [0012]; wherein it is disclosed that each individual switchable element of the digital micromirror devices is either ON or OFF, wherein a pitch is inherent among the elements in an array), adapted to impart a modulation to a wavefront incident on the first AMA by a transition between a first state and a second state (see claim 1; wherein modulation is achieved by switching said switchable elements by means of pulse width modulation and Paragraphs [0002],[0003] and [0012]; wherein each individual switchable element of the DMD is either ON or OFF), wherein the first AMA has a transition time (T) between the first state and the second state (see Paragraphs [0011] and [0034]; wherein it is disclosed that the switchable elements have corresponding switching times); and
at least one light source adapted to provide the incident wavefront (see Paragraphs [0009] and [0017]; wherein at least one light source with illuminating capabilities is disclosed) having a maximum duration,                         
                            
                                
                                    t
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     to the first AMA,
where                         
                            
                                
                                    t
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     ≤ T (see Paragraph [0018]; wherein it is disclosed that the light source are modulated in time to emit light pulses having a duration shorter than the shortest switching state of the switchable elements).
Deppe does not expressly disclose that the system is a LIDAR system for detecting an object; and a detector positioned to receive light from the wavefront after it is directed onto the object.
Schmitt discloses an actuatable micromirror array usable in a LIDAR system (see Abstract and Paragraphs [0085] and [0086]); and a detector positioned to receive light from the wavefront after it is directed onto the object (see Abstract; wherein it is disclosed that a laser beam is directed at the medium to be measured, and radiation which is subsequently emitted from the medium is measured by a detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Deppe such that the system is a LIDAR system for detecting an object, including a detector positioned to receive light from the wavefront after it is directed onto the object, as taught by Schmitt, because doing so would optimize the measurement, wherein a spatial measurement range can be selected by activation and/or deactivation of the detector (see Schmitt Abstract).
Regarding Claim 16, Deppe as modified by Schmitt discloses the limitations of claim 14 as detailed above.
Deppe further discloses the first state and the second state are discrete ON and OFF states, respectively (see Paragraphs [0003], [0007] and [0009]; wherein the ON and OFF states are disclosed and wherein state (1) results in a bright image while state (2) results in a dark image).
Regarding Claim 17, Deppe as modified by Schmitt discloses the limitations of claim 14 as detailed above.
Deppe further discloses the at least one light source comprises a laser (see Paragraph [0011]; wherein it is disclosed that the laser diode emits laser light).
Regarding Claim 18, Deppe as modified by Schmitt discloses the limitations of claim 14 as detailed above.
Deppe further discloses the at least one light source comprises a plurality of light sources producing at least two different wavelengths (see Paragraphs [0011]-[0012]; wherein it is disclosed that several solid state light sources of different color may be used).
Regarding Claim 19, Deppe as modified by Schmitt discloses the limitations of claim 14 as detailed above.
Deppe further discloses the at least one light source is adapted to produce collimated light (see Paragraph [0011]; wherein laser diodes inherently produce collimated light).
Regarding Claim 20, Deppe as modified by Schmitt discloses the limitations of claim 14 as detailed above.
Deppe further discloses the first AMA has only 2 discrete states of operation (see Paragraphs [0003], [0007] and [0009]; wherein the ON and OFF states are disclosed and wherein state (1) results in a bright image while state (2) results in a dark image).

Allowable Subject Matter
Claims 2, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claims 2 and 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious             
                
                    
                        t
                    
                    
                        m
                        a
                        x
                    
                
                ≤
                T
                /
                
                    
                        N
                    
                    
                        m
                        a
                        x
                    
                
            
        , where             
                
                    
                        N
                    
                    
                        m
                        a
                        x
                    
                
            
         is the number of diffraction orders of the incident wavefront supported by the AMA, and is given by,            
                
                    
                        N
                    
                    
                        M
                        A
                        X
                    
                
            
        =1 +floor             
                
                    
                        
                            
                                p
                                [
                                
                                    
                                        sin
                                    
                                    ⁡
                                    
                                        
                                            
                                                2
                                                α
                                                -
                                                 
                                                β
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        sin
                                    
                                    ⁡
                                    
                                        
                                            
                                                β
                                            
                                        
                                    
                                
                                ]
                            
                            
                                2
                                λ
                            
                        
                    
                
            
        + floor            
                
                    
                        
                            
                                p
                                [
                                
                                    
                                        sin
                                    
                                    ⁡
                                    
                                        
                                            
                                                -
                                                2
                                                α
                                                -
                                                β
                                            
                                        
                                    
                                
                                +
                                
                                    
                                        sin
                                    
                                    ⁡
                                    
                                        
                                            
                                                β
                                            
                                        
                                    
                                
                                ]
                            
                            
                                2
                                λ
                            
                        
                    
                
            
         where 2α is the phase tilt angle induced by the first AMA for a normal incident wavefront, β is the in-plane angle of incidence of the incident wavefront along which phase is modulated, λ is the wavelength of light from the at least one light source, and the function ‘floor’ rounds             
                
                    
                        N
                    
                    
                        m
                        a
                        x
                    
                
            
         down to the nearest integer, further wherein the first AMA functions as a blazed grating according to the equation             
                
                    
                        θ
                    
                    
                        m
                    
                
            
        =arcsin            
                
                    
                        
                            
                                2
                                m
                                λ
                            
                            
                                p
                            
                        
                        -
                        s
                        i
                        n
                        ⁡
                        (
                        β
                        )
                    
                
                +
                β
            
        , where             
                
                    
                        θ
                    
                    
                        m
                    
                
            
         is a diffraction angle supported by said blazed grating, and m is the diffraction order.
These limitations in combination with the limitations of claims 1 and 14 would render the claims non-obvious over the prior art of record if rewritten.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious             
                
                    
                        t
                    
                    
                        m
                        a
                        x
                    
                
                ≤
                T
                /
                
                    
                        N
                    
                    
                        m
                        a
                        x
                    
                
            
        , where             
                
                    
                        N
                    
                    
                        m
                        a
                        x
                    
                
            
         is the number of diffraction orders with diffraction efficiency equal to or greater than 50% of the incident wavefront supported by the AMA, wherein the AMA functions as a blazed grating according to the equation             
                
                    
                        θ
                    
                    
                        m
                    
                
            
        =arcsin            
                
                    
                        
                            
                                2
                                m
                                λ
                            
                            
                                p
                            
                        
                        -
                        s
                        i
                        n
                        ⁡
                        (
                        β
                        )
                    
                
                +
                β
            
        , where             
                
                    
                        θ
                    
                    
                        m
                    
                
            
         is a diffraction angle supported by said blazed grating, λ is the wavelength of the incident wavefront, and m is the diffraction order, β is in-plane angle of incidence of incident wavefront along which phase is modulated.
These limitations in combination with the limitations of claim 12 would render the claim non-obvious over the prior art of record if rewritten.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882